MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                               Nov 04 2015, 9:41 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Raphael Miles                                            Gregory F. Zoeller
Greencastle, Indiana                                     Attorney General of Indiana

                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
     COURT OF APPEALS OF INDIANA
Raphael Miles,                                           November 4, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         82A01-1505-CR-494
        v.                                               Appeal from the Vanderburgh
                                                         Circuit Court
State of Indiana,                                        The Honorable David D. Kiely,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         82C01-0004-CF-472



Bradford, Judge.



                                    Case Summary

Court of Appeals of Indiana | Memorandum Decision 82A01-1505-CR-494 | November 4, 2015      Page 1 of 4
[1]   In June of 2001, Appellant-Defendant Raphael Miles was convicted of two

      counts of Class B felony dealing in cocaine and one count of Class A

      misdemeanor dealing in marijuana. Miles was also determined to be a habitual

      offender. On June 27, 2001, the trial court sentenced Miles to an aggregate term

      of thirty-five years. The trial court awarded Miles credit for 261 days actual

      time served in confinement while awaiting sentencing as well as 261 days good

      time credit.


[2]   On April 16, 2015, Miles filed a petition for jail time credit, alleging that the

      trial court failed to award him the 261 days good time credit to which he was

      entitled. The trial court denied Miles’s motion. Because the record indicates

      that Miles was awarded all of the requested credit time, we conclude that the

      trial court acted within its discretion in denying Miles’s motion.



                            Facts and Procedural History
[3]   In July of 1999, Appellee-Plaintiff the State of Indiana (the “State”) charged

      Miles with two counts of Class B felony dealing in cocaine and one count of

      Class A misdemeanor dealing in marijuana. In February of 2001, the State

      filed an allegation that Miles was a habitual offender. Following a jury trial,

      Miles was found guilty of all three dealing charges. Miles subsequently

      admitted to being a habitual offender.


[4]   On June 27, 2001, the trial court sentenced Miles to an aggregate term of thirty-

      five years. The trial court awarded Miles credit for 261 days actual time served


      Court of Appeals of Indiana | Memorandum Decision 82A01-1505-CR-494 | November 4, 2015   Page 2 of 4
      in confinement while awaiting sentencing. The trial court also awarded Miles

      credit for an additional 261 days of good time credit.


[5]   On April 16, 2015, Miles filed a petition for jail time credit, alleging that the

      trial court had failed to award him the 261 days good time credit to which he

      was entitled. The trial court subsequently denied Miles’s motion. This appeal

      follows.



                                 Discussion and Decision
[6]   On appeal, Miles contends that the trial court abused its discretion in denying

      his petition for an addition 261 days of jail credit time. We review the denial of

      Miles petition to correct an allegedly erroneous sentence for an abuse of

      discretion. Felder v. State, 870 N.E.2d 554, 560 (Ind. Ct. App. 2007). “An abuse

      of discretion will be found only when the trial court’s decision is against the

      logic and effect of the facts and circumstances before it.” Id.


[7]   In raising the contention that the trial court abused its discretion in denying his

      petition for jail time credit, Miles argues that the trial court’s abstract of

      judgment does not clearly reflect whether he was awarded 261 days of good

      time credit to which he was entitled. Review of the entire record, however,

      clearly demonstrates that the trial court awarded Miles the full amount of credit

      that Miles sought in his petition for jail time credit. The record reflects that the

      trial court awarded Miles credit for both the 261 days actual time served in

      confinement prior to sentencing plus 261 days good time credit. Thus, because


      Court of Appeals of Indiana | Memorandum Decision 82A01-1505-CR-494 | November 4, 2015   Page 3 of 4
      Miles had already received the full amount of credit time sought in his petition

      for jail time credit, we cannot say that the trial court abused its discretion in

      denying Miles’s petition.1


[8]   The judgment of the trial court is affirmed.


      May, J., and Crone, J., concur.




      1
        Because we have elected to decide Miles’s appeal on the merits, we deny the State’s motion
      to dismiss in an order handed down simultaneously with this memorandum decision.

      Court of Appeals of Indiana | Memorandum Decision 82A01-1505-CR-494 | November 4, 2015   Page 4 of 4